Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is regretted to omit claim 32 in the allowance mailed on 04/08/2021.   This action is to include claim 32 in the allowed claim set.
Conclusion
3.	Claims 19-22, 24, 26, 31 and 32 are allowed and are numbered as 1-8 respectively. 
Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)